In The

                                  Court of Appeals
                      Ninth District of Texas at Beaumont
                                _________________
                                  NO. 09-12-00526-CR
                                _________________

                          PAUL RAY DESILETS, Appellant

                                            V.

                     THE STATE OF TEXAS, Appellee
________________________________________________________________________

                   On Appeal from the 359th District Court
                        Montgomery County, Texas
                      Trial Cause No. 08-12-11262 CR
________________________________________________________________________

                             MEMORANDUM OPINION

      This Court affirmed the trial court’s judgments in an appeal by Paul Ray Desilets

of convictions for intoxication assault. See Desilets v. State, No. 09-09-00375-CR, 2010
WL 3910588 (Tex. App.—Beaumont Oct. 6, 2010, pet. ref’d); see also Tex. Penal Code

Ann. § 49.07 (West 2011). Later the trial court denied Desilets’s motion for entry of

judgment nunc pro tunc, and Desilets filed a notice of appeal.

      “The standard to determine whether an appellate court has jurisdiction to hear and

determine a case ‘is not whether the appeal is precluded by law, but whether the appeal is

authorized by law.’” Blanton v. State, 369 S.W.3d 894, 902 (Tex. Crim. App. 2012)

                                            1
(quoting Abbott v. State, 271 S.W.3d 694, 697 (Tex. Crim. App. 2008)). A nunc pro tunc

judgment may be appealed. Id. at 904. Errors that are not the result of judicial reasoning

are sometimes considered clerical errors that can be fixed by a nunc pro tunc order. See

Collins v. State, 240 S.W.3d 925, 928 (Tex. Crim. App. 2007). In this case, the trial court

denied Desilets’s motion to delete the cumulation order from the judgment. “The trial

court cannot, through a judgment nunc pro tunc, change a court’s records to reflect what

it believes should have been done.” Id. The signing of an order denying a motion for

entry of judgment nunc pro tunc is not an appealable event. Everett v. State, 82 S.W.3d
735, 735 (Tex. App.—Waco 2002, pet. dism’d).

       In response to our inquiry regarding jurisdiction, Desilets requested mandamus

relief. He contends the trial court had a ministerial duty to correct the judgment by

deleting the cumulation order. See Ex parte Madding, 70 S.W.3d 131, 135-36 (Tex. Crim.

App. 2002) (A trial court’s oral pronouncement that sentences be served concurrently

controls over the written judgment’s cumulation order.). The parties’ submissions to the

trial court on Desilets’s motion for judgment nunc pro tunc reflect the dispute. Desilets

claimed that the trial court orally pronounced sentence without stating that the sentences

for intoxication assault would be served consecutively. The State claimed that a visiting

judge conducted the trial and received the jury’s verdict, that the judge of the 359th

District Court reconvened the proceedings the following day and the parties agreed to

recess until the visiting judge could return to decide the issue of cumulation, and that the


                                             2
visiting judge pronounced sentence and ordered that Desilet’s sentences for intoxication

assault be served consecutively. See Tex. Penal Code Ann. § 3.03(b)(1)(A) (West Supp.

2012).

         Desilets failed to challenge the trial court’s decision to cumulate the sentences in

his original appeal. An order denying a motion for judgment nunc pro tunc is not

appealable. Under the circumstances it would not be proper for this Court to grant a writ

of mandamus or exercise jurisdiction over this appeal. 1 We dismiss this appeal for lack of

jurisdiction.

         APPEAL DISMISSED.


                                                   ________________________________
                                                            DAVID GAULTNEY
                                                                Justice


Opinion Delivered January 30, 2013
Do Not Publish

Before Gaultney, Kreger, and Horton, JJ.




         1
          To resolve the jurisdictional and procedural issues before us, we need not
determine whether the trial court correctly ordered cumulation, and the issue might arise
in subsequent habeas proceedings. Accordingly, we do not address the merits of the
issues attempted to be raised in this appeal.
                                              3